Citation Nr: 1732207	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-08 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Whether a reduction in the evaluation for coronary artery disease (CAD), status post angioplasty, from 30 to 10 percent, was proper.

2.  Entitlement to a disability rating in excess of 30 percent for CAD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a October 2010 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter of the reduction in the assigned disability rating for the Veteran's service-connected CAD does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  In this case, however, the reduction stems from a VA examination conducted in connection with the Veteran's claim for an increased rating.  Therefore, the issue of entitlement to an increased rating is also listed on appeal.  In addition, as the Board restored the rating of 30 percent for the service-connected CAD, the increased rating issue has been reframed on the title page of this decision to reflect this action.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing is in the Veteran's file. 

In September 2014 and December 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  In a March 2013 decision, the RO reduced the rating for the Veteran's service-connected CAD from 30 percent disabling to 10 disabling, effective November 14, 2012.  The 30 percent rating had been in effect more than 5 years. 

2.  The reduction in the 30 percent rating assigned to the service-connected CAD was not supported by evidence demonstrating improvement in the disability, which would be maintained under the conditions of ordinary life, at the time of the reduction.

3.  The Veteran's CAD is manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the service-connected CAD from 30 percent to 10 percent, effective November 14, 2012, was improper, and the 30 percent rating is restored.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344.

2.  The criteria for a rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided a VA medical examinations in March 2010, June 2010, November 2012, February 2015 and February 2017.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Propriety of reduction

The procedural facts in this case are not in dispute.  Service connection for CAD had been in effect since April 2005, at which time a 30 percent disabling rating was assigned.  In a March 2013 rating decision, the RO decreased the rating for CAD from 30 to 10 percent, effective November 14, 2012, based on the findings of a November 2012 examination.  

In general, where a reduction in an evaluation of a service-connected disability occurs, VA must notify the Veteran of this proposed reduction, and provide him or her with at least 60 days time to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).  However, these predetermination procedures do not apply in cases where the reduction in the disability rating does not result in a reduction or discontinuance of total payments being made to the Veteran.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007). 

In this case, the record shows that the Veteran was in receipt of compensation benefits for additional disabilities in March 2013.  The Veteran had ongoing compensation payments at a combined 90 percent level.  Although the March 2013 rating decision reduced the rating for the CAD disability to 10 percent disabling, effective November 12, 2014, there was no reduction in the overall combined evaluation for compensation.  Therefore, there was no prejudice to the Veteran, and the procedures of 38 C.F.R. § 3.105(e) (2016) are not for application.

The issue remaining is whether the reduction was proper based upon the evidence of record.  In cases such as this, where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a)(2016).  The five year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b) (2016). 

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

The RO reduced the evaluation of the Veteran's CAD based on a November 2012 VA examination that found a METs score of 10, which was based on a test from 2010.  The RO noted that the examiner indicated that the Veteran continued to have this level of functioning, as his condition had been stable for many years, with no evidence of recent deterioration of the cardiac status.  The RO noted a review of VA treatment notes, dating back to 2007, which it stated showed an improvement in the CAD disability.  However, the March 2013 rating decision and March 2013 supplemental statement of the case show that the RO did not properly apply the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  Specifically, the RO did not address whether any demonstrated improvement in the Veteran's ability to function would be maintained under the ordinary conditions of life and work.  38 C.F.R. §§ 4.1, 4.2, 4.13 (2016); Brown, supra; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Rather, the RO relied on the Veteran's level of functioning, which had been the same during the pendency of the appeal, up until the date the effective date of the reduction, to reduce the Veteran's disability rating, instead of showing that an improvement in his functioning.  As noted in further detail below, VA medical findings from 2010 had shown a considerably higher level of symptomatology, and the examiner did not adequately detail how an improvement from that level was realistically sustainable.  

The Board emphasizes that failure to properly apply the provisions of 38 C.F.R. § 3.344 renders a rating reduction void ab initio.  Such an omission is error and not in accordance with the law.  Greyzck, supra; Hayes v. Brown, 9 Vet. App. 67 (1996); Dofflemyer, supra. 

Accordingly, the reductions in rating of the CAD disability from 30 percent to 10 percent was not proper and is void ab initio.  Thus, the 30 percent rating must be restored, effective November 14, 2012.  

Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's heart disease disability is evaluated under Diagnostic Code 7005 as 30 percent disabling.

Pursuant to Diagnostic Code 7005, a 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted when there is chronic CHF, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Veteran was afforded a VA examination March 2010.  The Veteran reported pain over his heart, usually due to stress.  It was noted that the Veteran took medication for his atrial fibrillation and for stroke prevention.  The VA examiner noted that the Veteran was unable to perform a treadmill testing due to his lower extremity neuropathy, which is longstanding.  Dyspnea on exertion, fatigue, dizziness or syncope were not reported.  Episodes of cardiac illness were not indicated.  The VA examiner stated that the Veteran's CAD was likely stable.  The VA examiner noted a change in medication to improve reduction in stroke risk, but stated that it was unlikely for worsening CAD.  The VA examiner noted that the Veteran was a corrections officer, but had not worked in many years.  

The Veteran was afforded a VA examination June 2010.  The Veteran reported chest discomfort, occurring with stress.  It was noted that the Veteran was unable to perform a treadmill test due to his neurological conditions.  The VA examiner indicated that the Veteran's left ventricular systolic function was normal.  The VA examiner noted that an ejection fraction (EF) reading of 60 percent, taken from the Veteran's November 2009 VA cardiac echocardiogram, was most likely to represent his cardiac capacity.  Mild mitral regurgitation, trace aortic regurgitation and mild aortic root dilatation were found upon examination.  Dyspnea on exertion, fatigue, dizziness, syncope and episodes of cardiac illness were not noted. 

A September 2010 medical opinion, based on a phone call with the Veteran, shows that the VA examiner noted that the Veteran reported occasional chest pain with activities such as mowing the lawn, carrying heavy objects and walking slowly.  An estimate METs workload of 4-5 was noted.  

The Veteran was afforded a VA examination in November 2012.  The Veteran reported experiencing dull, constricted pain in apex.  He noted taking medication.  No congestive heart failure was found.  An arrhythmia, described as atrial fibrillation, was noted.  The VA examiner noted that an echocardiogram dated in February 2012 showed that the left ventricular (LV) EF reading was 60 percent.  It was also noted that an exercise stress test from September 2010 was normal.  An METs level from that test was noted as 10.  Diagnoses of atherosclerotic cardiovascular disease and angina were provided.  The VA examiner stated that the Veteran had had stable angina for many years, and that his recent heart testing showed normal ejection reaction and good exercise tolerance.  There was no evidence of recent deterioration.  

The Veteran was afforded a VA examination in February 2015.  The Veteran reported chest pains and being short-winded.  Complaints of dyspnea and chest pressure at rest were also reported.  Pain described as achy or dull and sometimes stabbing, which lasted 1-2 minutes to several minutes, was noted.  The pain occurred on and off during the day.  The Veteran denied pressure or tightness.  The VA examiner noted that an echocardiogram dated in November 2014 showed that the Veteran's LVEF reading was 65 percent.  The VA examiner noted that the Veteran was unable to complete physical activity, thus the examiner did not carry out an actual METs test, but relied on the Veteran's reported answers to questions to determine the METs results.  The Veteran reported symptoms of dyspnea and angina during activity.  METs results of 1-3 METs were provided.  The VA examiner noted that the Veteran's exercise test results would be more reliable than the interview-based METs test.  The VA examiner noted that the Veteran had non-obstructive CAD and a normal LV.  No cardiac dilation and no ischemia were found.  A mild aortic root was noted.

The Veteran was afforded a VA examination in February 2017.  The Veteran reported taking continuous medication.  No congestive heart failure was noted.  A cardiac arrhythmia, described atrial fibrillation was found.  The VA examiner noted that an echocardiogram dated in July 2016 showed that the Veteran's LVEF was 65 percent.  The VA examiner indicated that an interview-based METs test was proved as it was difficult for the Veteran to do an exercise stress test due to neuropathy.  METs results from a January 2017 test showed results as greater than 7 to 10 METs.  The VA examiner opined that the Veteran's METs results did not accurately reflect his cardiac function and that he most recent ejection fraction from July 2016 best reflected his cardiac function.  The VA examiner noted that the Veteran's condition had no impact on work.  

VA treatment records for the period on appeal show EF levels consistently between 60 and 70 percent.  The only VA treatment record showing the Veteran's ability to complete a METs test was in September 2010.  Knee and hip pain was noted at completion.  The Veteran's METs result was 10.

The Board finds that the Veteran's disability picture most nearly approximates the criteria for the 30 percent disability rating assigned for his service-connected CAD.  Although the September 2010 medical opinion reflects a METs workload of 4-5, it was noted that the results were an estimate.  The result were based on the Veteran's subjective report of his symptoms, instead of a physical examination.  Further, while the February 2015 VA examination report reflects the Veteran's METs results as 1-3 METs, the VA examiner noted that the exercise test results would be more reliable than the interview-based METs test.  In addition, examination reports have shown VA examiners' notes indicating that the Veteran's neuropathy prohibited his ability to perform exercise tests and that a reliance on EF readings was a more accurate determination of the severity of the Veteran's condition.  A review of the evidence of record shows that the lowest ejection fraction, throughout the pendency of the appeal, has been 60 percent.  The evidence of record does not show that the Veteran suffered more than one episode of acute congestive heart failure during any given year during this time period.  Although there is evidence of dyspnea and angina, the already assigned 30 percent rating contemplates those symptoms.  Therefore, a higher initial rating of 60 percent is not shown by the evidence of record.  38 C.F.R. § 4.104 (2016).

The Board appreciates the Veteran's assertions that his heart disability is more severely disabling than the currently awarded disability rating reflects.  The evidence of record, however, does not support these contentions, nor is the Veteran competent to state the current severity of his heart disease to the extent it requires medical measurements and opinion.  Indeed, he is competent to describe his symptoms such as shortness of breath and chest pain, which has been taken into account, but he is not competent to determine his workload in METs.  

There are no other diagnostic criteria under which the Veteran's service-connected CAD would be more appropriately evaluated, as he does not have other heart conditions such as endocarditis, pericarditis, syphilitic heart disease, or hypertensive heart disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7004 and 7006-7123 (2016).

In sum, the preponderance of the evidence is against the claim for disability rating higher than 30 percent for the Veteran's service-connected CAD.  There is no doubt to be resolved, and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The United States Court of Appeals for Veterans Claims has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence suggesting unemployability due to the Veteran's heart disorder, the question of entitlement to a TDIU is not raised.


ORDER

A reduction of the rating for the Veteran's CAD from 30 percent to 10 percent was not proper; the 30 percent rating is restored, effective November 14, 2012, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for CAD is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


